UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6918



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


FELIX ESCOBAR,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-96-251-A)


Submitted:   October 7, 1999                 Decided:   October 14, 1999


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Felix Escobar, Appellant Pro Se. Rebeca Hidalgo Bellows, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Felix Escobar seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Escobar, No. CR-96-251-A (E.D.

Va. Apr. 21, 1999).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
April 19, 1999, the district court’s order was entered on the
docket sheet on April 21, 1999. Pursuant to Rules 58 and 79(a) of
the Federal Rules of Civil Procedure, it is the date that the order
was entered on the docket sheet that we take as the effective date
of the district court’s decision. See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                 2